Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.25 Filed 05/07/21 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                      Case No.: 2:21-cr-20264
                                                         Honorable Denise Page Hood
D-1 YLLI DIDANI,

     Defendant.
___________________________________/

MARK BILKOVIC (P-48855)
TIMOTHY MCDONALD (P-64562)
United States Attorney’s Office
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
Timothy.McDonald@usdoj.gov
Mark.Bilkovic@usdoj.gov
Tel: 313/226-9623

CAMILLA BARKOVIC (P-78254)
Attorney for Defendant
25805 Harper Avenue
St. Clair Shores, Michigan 48081
CamillaBarkovic@gmail.com
Tel: 586/773-2120
___________________________________/

                         MOTION FOR BILL OF PARTICULARS

       NOW COMES Defendant, YLLI DIDANI, by and through the undersigned counsel,

and by way of motion, states as follows:

       1.      Defendant presently stands charged pursuant to Count One of the

Indictment, dated April 21, 2021, with Conspiracy to Distribute Controlled Substances in

violation of 21 U.S.C. § 841(a)(1), § 846. (Doc. No. 1.)

       2.      Count One of the Indictment alleges that Defendant-1, Mr. Ylli Didani,

conspired with “other individuals” to deliver controlled substances in violation of 21 U.S.C.
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.26 Filed 05/07/21 Page 2 of 17




§ 841(a)(1), (b)(1)(A)(ii) and 21 U.S.C. § 846. Specifically, Count One provides, in relevant

part:

              From a date unknown to the Grand Jury, but no later than
              August 6, 2016, through the date of this Indictment, in the
              Eastern District of Michigan, and elsewhere, defendant, YLLI
              DIDANI, knowingly and intentionally conspired and agreed with
              other individuals, both known and unknown to the Grand Jury,
              to distribute controlled substances; namely, 5 kilograms or
              more of a mixture or substance containing a detectable
              amount of cocaine - a Schedule II controlled substance; all in
              violation of Title 21, United States Code, Section 841(a)(1),
              (b)(1)(A)(ii), and 846.

        3.    In the instant case, the Government has alleged the existence of a

conspiracy involving Defendant, Mr. Ylli Didani, and other unidentified individuals, but has

failed to provide Defendant with specific information regarding the alleged conspiracy and

who conspired to do what particular acts. With such vague and generalized

information/allegations, Defendant cannot effectively defend against the instant case,

cannot adequately prepare for trial, and cannot effectively assess, or meaningfully address,

the admissibility of statements and other evidence against this Defendant. A bill of

particulars is necessary to avoid, and prevent, unfair prejudicial surprise, to ensure that

Defendant has a fair trial, to ensure that Defendant has fair notice of the charge pending

against him, and to enable the Defendant to effectively defend against the serious

allegations currently pending against him.

        4.    Defendant is requesting that the Government be ordered to produce a bill of

particulars specifying, with particularity, the following:

              A.      The identity, address, and date of birth of each alleged
                      co-conspirator.

              B.      The specific dates of the alleged conspiracy, including

                                               2
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.27 Filed 05/07/21 Page 3 of 17




                 the specific date the conspiracy was formed and the
                 specific date the conspiracy was terminated. Further,
                 identify the circumstances under which the alleged
                 conspiracy was formed (and where) and the
                 circumstances under which the alleged conspiracy was
                 terminated (and where).

           C.    The location at which the alleged conspiracy was
                 initially formed, and by who, and the location(s) at which
                 each co-conspirator joined the alleged conspiracy.

           D.    The date(s) on which each co-conspirator joined the
                 alleged conspiracy.

           E.    The specific period(s) of time during which each co-
                 conspirator remained in the alleged conspiracy.

           F.    The circumstances under which, and the words or
                 conduct by means of which, each co-conspirator
                 entered into the alleged conspiracy.

           G.    The specific nature and scope of the agreement that
                 forms the basis for the alleged conspiracy.

           H.    The object(s) of the alleged conspiracy that Defendant
                 is alleged to have conspired to achieve and what
                 Defendant specifically agreed to do in furtherance of the
                 alleged conspiracy and the object(s) thereof.

           I.    The specific words, acts, and/or conduct of Defendant
                 and each co-conspirator, which were stated, done,
                 and/or engaged in, in furtherance of the alleged
                 conspiracy. Further, Defendant requests that the
                 Government specify the date(s), time(s), and place(s)
                 Defendant and any co-conspirator(s) committed any
                 such act(s)/conduct and/or made any statement(s) in
                 furtherance of the alleged conspiracy.

           J.    With respect to Defendant and any co-conspirator(s),
                 specify, with particularity, any additional act(s)
                 committed in furtherance of the alleged conspiracy
                 which were/are not set forth in the Indictment filed in the
                 above-captioned matter and concerning which the
                 Government intends to present evidence at trial, and
                 with respect to each act, state: (a) which co-

                                          3
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.28 Filed 05/07/21 Page 4 of 17




                 conspirator(s) committed such act(s); (b) which co-
                 conspirator(s) were present at the time of the
                 commission of any such act(s); (c) what object(s) of the
                 conspiracy the act(s) was (or were) committed to
                 promote; and (d) the place(s), including the
                 address(es), the date(s), and the time(s), when any
                 such act(s) was (or were) committed.

           K.    The specific date(s) and time(s) that any controlled
                 substances were acquired and were delivered as a
                 result of the alleged conspiracy (if ever) and the
                 identities of all persons involved in each alleged
                 acquisition and/or delivery (if any). Further specify, with
                 particularity, the following as it relates to each alleged
                 acquisition and delivery: (a) the specific location at
                 which each alleged acquisition and/or delivery occurred,
                 (b) the nature and type of each alleged controlled
                 substance acquired and/or delivered on each specific
                 date, (c) the amount or quantity of each alleged
                 controlled substance acquired and/or delivered on each
                 specific date, (d) the amount and method of payment
                 for each alleged acquisition and/or delivery, and (e) the
                 identities of, and contact information for, all person(s)
                 present for, and/or any witness(es), to each alleged
                 transaction.

           L.    Identify the specific locations within the Eastern District
                 of Michigan where Defendant and any alleged co-
                 conspirators allegedly engaged in any planning,
                 conduct, or other actions relating to the alleged
                 conspiracy and the specific date(s) on which such
                 alleged planning, conduct, and/or other act(s) occurred.
                 Further, identify the specific locations outside of the
                 Eastern District of Michigan where Defendant and any
                 alleged co-conspirators allegedly engaged in any
                 planning, conduct, or other actions relating to the
                 alleged conspiracy and the specific date(s) on which
                 such alleged planning, conduct, and/or other act(s)
                 occurred.

           M.    Identify, with specificity, any and all statements made by
                 Defendant and any alleged co-conspirators during, and
                 in furtherance of, the alleged conspiracy and the date(s)
                 on which, and location(s) at which, any such statements
                 were made.

                                          4
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.29 Filed 05/07/21 Page 5 of 17




              N.       Identify the earliest statement and/or event upon which
                       the Government intends to rely upon to establish the
                       existence of the alleged conspiracy. Further, identify
                       the date of the alleged statement and/or event and the
                       location at which the alleged statement was made
                       and/or event occurred.

              O.       Identify the date and nature of the earliest statement
                       and/or event upon which the Government will rely to
                       establish when each alleged co-conspirator joined the
                       conspiracy.

              P.       Identify the date and nature of the earliest statement
                       and/or event upon which the Government will rely to
                       establish when Defendant joined the alleged
                       conspiracy.

              Q.       Identify, with specificity, any and all statements and/or
                       events upon which the prosecution intends to rely to
                       prove that the alleged conspiracy existed.

       5.     Without further specific information, Defendant cannot adequately prepare

and advance defense(s) before trial (through pre-trial motions) and cannot effectively

defend against the instant allegations, which are serious in nature, at trial. Further, the

alleged existence of a drug conspiracy has significant evidentiary consequences and

Defendant cannot effectively address or determine the admissibility of hearsay statements

and other evidence without being provided with additional specific information. 1 The lack


1.    Pursuant to Federal Rule of Evidence 104, “[t]he court must decide any preliminary question about
      whether . . . evidence is admissible” and “[t]he court must conduct any hearing on a preliminary
      question so that the jury cannot hear it if . . . justice so requires.” Before a district court may admit
      the statements of a co-conspirator under Federal Rule of Evidence 801(d)(2)(E), a trial court must
      find that: (1) the conspiracy existed; (2) the defendant was a member of the conspiracy; and (3) the
      co-conspirator made the proffered statements in furtherance of the conspiracy. See United States
      v. Warman, 578 F.3d 320 (6th Cir.2009). The court is tasked with making specific findings on each
      of the Rule 801(d)(2)(E) elements with respect to the contested statements in determining the
      admissibility of alleged statements. United States v. Enright, 579 F.2d 980, 986-87 (6th Cir. 1978);
      see also, United States v. Vinson, 606 F.2d 149, 152 (6th Cir. 1979). The party offering the statements
      bears the burden of proving these three factors by a preponderance of the evidence. United States
      v. Wilson, 168 F.3d 916, 921 (6th Cir. 1999). Similarly, to bring an act within the ambit of a conspiracy,
      and thus beyond the reach of the notice and other requirements of Rule 404(b), the act in question

                                                     5
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.30 Filed 05/07/21 Page 6 of 17




of specificity regarding the allegations, which form the basis for the charged offense,

deprives Defendant of due process, jeopardizes Defendant’s right to a fair trial, and creates

a serious risk that a jury may be exposed to inadmissible evidence.

         6.      “The court may direct the government to file a bill of particulars.” See Fed.

R. Crim. P. 7(f). A defendant may move for a bill of particulars within 14 days after

arraignment. Id.

         7.      Defendant requests that this Court enter an Order directing the Government

to file a Bill of Particulars detailing, with specificity, the information set forth above in

Paragraph Four (4).

         8.      Counsel contacted the Assistant United States Attorneys assigned to

this matter by telephone, but was unable to conduct a conference regarding the relief

sought herein prior to the filing of the instant motion.

         WHEREFORE, Defendant requests that this Court enter an Order requiring the

Government to provide a Bill of Particulars specifying, with particularity, the information

described herein.

                                                              /s/ Camilla Barkovic
                                                              CAMILLA BARKOVIC (P-78254)
                                                              Attorney for Defendant
                                                              25805 Harper Avenue
                                                              St. Clair Shores, Michigan 48081
                                                              CamillaBarkovic@gmail.com
Dated:           May 7, 2021                                  586/773-2120




         must be "part of a continuing pattern of illegal activity," and cannot have occurred "at [a] different time
         and under different circumstances from the offense charged." United States v. Barnes, 49 F.3d 1144,
         1149 (6th Cir. 1995).


                                                         6
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.31 Filed 05/07/21 Page 7 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,

vs.                                           Case No.: 2:21-cr-20264
                                              Honorable Denise Page Hood
D-1 YLLI DIDANI,

     Defendant.
___________________________________/

MARK BILKOVIC (P-48855)
TIMOTHY MCDONALD (P-64562)
United States Attorney’s Office
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
Timothy.McDonald@usdoj.gov
Mark.Bilkovic@usdoj.gov
Tel: 313/226-9623

CAMILLA BARKOVIC (P-78254)
Attorney for Defendant
25805 Harper Avenue
St. Clair Shores, Michigan 48081
CamillaBarkovic@gmail.com
Tel: 586/773-2120
___________________________________/


  BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR BILL OF PARTICULARS




                                     1
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.32 Filed 05/07/21 Page 8 of 17




                            SUMMARY OF ISSUE PRESENTED

                                  QUESTION PRESENTED

       Should the Government be required to file a Bill of Particulars specifying, with

particularity, the facts of the alleged offense, where the Indictment fails to provide sufficient

information to allow Defendant to effectively prepare a defense to the allegations pending

against him and otherwise fails to adequately inform the Defendant of the specific nature

and scope of the charge pending against him?

                                      SHORT ANSWER

       Defendant contends that the Government should be required to file a Bill of

Particulars because the Indictment filed in connection herewith simply includes generalized

(non-specific) allegations of criminal conduct and further information is necessary to the

proper preparation of the defense, to address effectively evidentiary issues, to avoid

prejudicial surprise at trial, and to prevent prosecution for the same alleged crime(s). See

Federal Rule of Criminal Procedure 7(f); United States v. Salisbury, 983 F.2d 1369, 1375

(6th Cir. 1993); United States v. Haskins, 345 F.2d 111,114 (6th Cir. 1965); United States

v. Musick, 291 Fed. Appx. 706, 724 (6th Cir. 2008) (The test for whether a bill of particulars

should be furnished is “whether providing such details is necessary to the preparation of

the defense and avoidance of prejudicial surprise.”) A bill of particulars is necessary under

the circumstances of the instant case. Accordingly, for the reasons set forth herein,

Defendant requests that this Court grant his Motion for Bill of Particulars and enter an

Order requiring the Government to file a Bill of Particulars.




                                               2
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.33 Filed 05/07/21 Page 9 of 17




                                FACTUAL BACKGROUND

       Defendant presently stands charged pursuant to Count One of the Indictment, dated

April 21, 2021, with Conspiracy to Distribute Controlled Substances in violation of 21

U.S.C. § 841(a)(1), § 846. (Doc. No. 1.) Count One of the Indictment alleges that

Defendant-1, Mr. Ylli Didani, conspired with “other individuals” to deliver controlled

substances in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(ii) and 21 U.S.C. § 846.

Specifically, Count One provides, in relevant part:

              From a date unknown to the Grand Jury, but no later than
              August 6, 2016, through the date of this Indictment, in the
              Eastern District of Michigan, and elsewhere, defendant, YLLI
              DIDANI, knowingly and intentionally conspired and agreed with
              other individuals, both known and unknown to the Grand Jury,
              to distribute controlled substances; namely, 5 kilograms or
              more of a mixture or substance containing a detectable
              amount of cocaine - a Schedule II controlled substance; all in
              violation of Title 21, United States Code, Section 841(a)(1),
              (b)(1)(A)(ii), and 846.

       The Indictment simply contains generalized assertions and fails to include any

specific or meaningful details as to the alleged conspiracy, including, but not limited to, the

specific and exact nature of the alleged conspiracy, the exact date(s) on which the

conspiracy was formed and terminated, the scope and specific nature of any alleged

agreement, the exact number of co-conspirators, the identities of alleged co-conspirators,

who conspired or agreed to do what particular acts, the location(s) at which each alleged

act occurred, and meaningful information regarding any specific conduct or acts engaged

in, and/or statements made by, any person(s) in furtherance of the particular objective(s)

of the alleged conspiracy.

       Without further specific information, Defendant cannot adequately or meaningfully


                                              3
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.34 Filed 05/07/21 Page 10 of 17




address significant evidentiary issues, including the admissibility of purported hearsay

statements by co-conspirators under Federal Rule of Evidence 801(d)(2)(E) or other act

evidence under Federal Rule of Evidence 404. 2 Further, with such vague and generalized

allegations, Defendant cannot effectively prepare his defense(s) to this matter, cannot

effectively defend against the charge(s), and cannot safely proceed to trial. A bill of

particulars is necessary to provide Defendant with sufficient notice of the charge pending

against him, to avoid unfair surprise, and to enable Defendant to effectively defend against

the charge pending against him. Accordingly, Defendant files the annexed motion and

requests that this Court order the Government to prepare and produce a Bill of Particulars

specifying, with particularity, the information requested in Defendant’s Motion for Bill of

Particulars.

                                         APPLICABLE LAW

       "A person's right to reasonable notice of a charge against him, and an opportunity

to be heard in his defense—a right to his day in court—are basic in our system of

jurisprudence." In re Oliver, 333 U.S. 257, 273; 68 S. Ct. 499; 92 L. Ed. 682 (1948); U.S.

Const., Amends. V, VI, XIV. A defendant has a right to fair, advance, and specific notice

of the charges and an opportunity to defend against them. U.S. Const., Amends. VI, XIV,



1.     Defendant cannot meaningfully address evidentiary issues at the present time because the
       Government has not identified the nature and scope of the alleged conspiracy, the purpose or object
       of the alleged agreement, the alleged co-conspirators, and the actions and/or statements made by
       the alleged co-conspirators in furtherance of the alleged conspiracy. See United States v. Warman,
       578 F.3d 320 (6th Cir. 2009) (Before a district court may admit the statements of a co-conspirator
       under Rule 801(d)(2)(E), a trial court must find that: (1) the conspiracy existed; (2) the defendant was
       a member of the conspiracy; and (3) the co-conspirator made the proffered statements in furtherance
       of the conspiracy.); United States v. Barnes, 49 F.3d 1144, 1149 (6th Cir. 1995) (To bring an act
       within the ambit of a conspiracy, and thus beyond the reach of the notice and other requirements of
       Rule 404(b), the act in question must be "part of a continuing pattern of illegal activity," and cannot
       have occurred "at [a] different time and under different circumstances from the offense charged.")

                                                     4
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.35 Filed 05/07/21 Page 11 of 17




V; In re Gault, 387 U.S. 1, 31-34; 87 S. Ct. 1428; 18 L. Ed.2d 527 (1967); Olsen v. McFaul,

843 F.2d 918, 930-931 (6th Cir. 1988); Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984).

Fair notice is essential in criminal prosecutions:

              No principle of procedural due process is more clearly
              established than that notice of the specific charge, and a
              chance to be heard in a trial of the issues raised by the charge,
              if desired, are among the constitutional rights of every accused
              in a criminal proceeding in all courts, state or federal.

Cole v. Arkansas, 333 U.S. 196 (1948); see also, Jackson v. Virginia, 443 U.S. 307, 314

(1979) (“[A] conviction upon a charge not made ... constitutes a denial of due process.”)

       The Sixth Amendment to the United States Constitution requires that an indictment

inform the defendant of "the nature and cause of the accusation." U.S. Const., Amend. VI;

United States v. Piccolo, 723 F. 2d 1234, 1238 (6th Cir. 1983). This standard is expressed

by Fed. R. Crim. P. 7(c)(1), which provides, in relevant part, that the indictment “must be

a plain, concise, and definite written statement of the essential facts constituting the

offense charged[.]” In Russell v. United States, 369 U.S. 749, 763-764 (1962), the

Supreme Court set forth the criteria by which the sufficiency of an indictment is to be

measured:

              These criteria are, first, whether the indictment “contains the
              elements of the offense intended to be charged, ‘and
              sufficiently apprises the defendant of what he must be
              prepared to meet,’” and, secondly, “‘in case any other
              proceedings are taken against him for a similar offense
              whether the record shows with accuracy to what extent he may
              plead a former acquittal or conviction.’” Russell, 369 U.S. at
              763–64.

Thus, an indictment is only sufficient if it (1) contains the elements of the charged offense,

(2) gives the defendant adequate notice of the charges, and (3) protects the defendant


                                              5
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.36 Filed 05/07/21 Page 12 of 17




against double jeopardy. See Valentine v. Konteh, 395 F.3d 626, 631 (6th Cir. 2005);

Hamling v. United States, 418 U.S. 87, 117 (1974); United States v. Landham, 251 F.3d

1072, 1079 (6th Cir. 2001).

       The United States Supreme Court has held that “[w]here guilt depends so crucially

upon such a specific identification of fact, our cases have uniformly held that an indictment

must do more than simply repeat the language of the criminal statute.” Russell v. U.S., 369

U.S. at 764. Stated differently, if an indictment merely parrots the statute and omits factual

information, then it is insufficient if the factual information not alleged in the indictment

“goes to the very core of criminality under the statute.” Id.

       Pursuant to Federal Rule of Criminal Procedure 7(f), “[t]he court may direct the

government to file a bill of particulars” and “a defendant may move for a bill of particulars.”

The purpose of a bill of particulars is to prevent prejudicial surprise for the defendant, to

provide information necessary to prepare a defense, to inform the defendant of the nature

of the charge against him or her, and to preclude prosecution for the same crimes. See

United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993); United States v. Haskins,

345 F.2d 111,114 (6th Cir. 1965). The test for whether a bill of particulars should be

furnished is “whether providing such details is necessary to the preparation of the defense

and avoidance of prejudicial surprise.” United States v. Musick, 291 Fed. Appx. 706, 724

(6th Cir. 2008). The decision whether to grant a motion for a bill of particulars lies within the

district court’s discretion, and this decision will not be overturned absent an abuse of

discretion. United States v. Rey, 923 F.2d 1217, 1222 (6th Cir. 1991).




                                               6
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.37 Filed 05/07/21 Page 13 of 17




                                        ARGUMENT

THIS COURT SHOULD ORDER THE GOVERNMENT TO FILE A BILL OF
PARTICULARS, AS FURTHER AND MORE SPECIFIC INFORMATION MUST BE
PROVIDED TO ENABLE DEFENDANT TO EFFECTIVELY DEFEND AGAINST THE
INSTANT MATTER, TO ENABLE DEFENDANT TO PREPARE AND PRESENT A
DEFENSE TO THE SERIOUS CHARGE PENDING AGAINST HIM, TO ENABLE
DEFENDANT TO MEANINGFULLY ADDRESS EVIDENTIARY ISSUES AND FILE
APPROPRIATE PRE-TRIAL MOTIONS, AND TO AVOID PREJUDICIAL AND UNFAIR
SURPRISE AT TRIAL.

       Federal Rule of Criminal Procedure 7(f) authorizes the court to direct the

Government to file a bill of particulars. Defendant has timely filed the instant motion for a

bill of particulars within fourteen (14) days of arraignment. See Fed. R. Crim. P. 7(F). In

this case, Defendant has filed a motion for Defendant’s request for a bill of particulars is

valid, appropriate, and in the interests of justice. Accordingly, Defendant requests that this

Court order the Government to file a bill of particulars under Federal Rule of Criminal

Procedure 7(f).

       Under the circumstances of this case, this Court should order the Government to

provide Defendant with a Bill of Particulars because the Indictment: (1) does not inform

Defendant of the nature of the charge pending against him with sufficient precision so as

to enable him to adequately prepare for trial or contest said charge by way of pre-trial

motion(s), (2) creates a legitimate and substantial risk of prejudicial surprise to Defendant

at trial, and (3) and is too vague and indefinite to allow Defendant to plead his acquittal or

conviction in bar of another prosecution for the same offense. See United States v.

Birmley, 529 F.2d 103, 108 (6th Cir. 1976).

       The Indictment fails to sufficiently inform Defendant of the nature and scope of the

conspiracy charge pending against him and creates a legitimate and substantial risk of


                                              7
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.38 Filed 05/07/21 Page 14 of 17




prejudicial surprise to Defendant at a trial. The Indictment alleges, in generalized terms,

that Defendant conspired with “other individuals” (unidentified) to distribute controlled

substances over a period of approximately four and a half years in the Eastern District of

Michigan and “elsewhere.” (Doc. 1.) The Indictment does not identify, with particularity, the

specific and exact nature of the alleged conspiracy, the specific scope and nature of any

alleged agreement, the specific date(s) on which the alleged conspiracy was formed and

terminated, the exact number of co-conspirators, the identities of alleged co-conspirators,

who conspired or agreed to do what particular acts, the location(s) at which the conspiracy

was formed and/or at which any and all actions relating to the conspiracy were performed,

and any meaningful information regarding any specific conduct or acts engaged in, and/or

statements made by, any person(s) in furtherance of the particular objective(s) of the

alleged conspiracy.

       The alleged existence of a conspiracy in this matter has significant evidentiary

consequences. Defendant cannot effectively address, by way of pre-trial motion(s) or at

trial, significant and important evidentiary issues without further specific information. For

instance, without the provision of further specific information by the Government,

Defendant cannot determine whose statements the Government may seek to admit under

F.R.E. 801(d)(2)(E) (as statement(s) of co-conspirators) and whether such statements are

even admissible under the Rules of Evidence, and further, whether evidence regarding

alleged act(s) of Defendant or others are admissible or whether such evidence is subject

to exclusion under F.R.E. 404(b).

       The Indictment fails to sufficiently apprise Defendant as to what he is expected to

defend against and the vague and generalized allegations fail to provide sufficient notice

                                             8
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.39 Filed 05/07/21 Page 15 of 17




of the basis for, and scope of, the alleged charge. The lack of any specification as it relates

to the charged offense, including, but not limited to, the exact scope and nature of the

alleged conspiracy, who was allegedly involved, who agreed to do what, who engaged in

certain actions, and the date(s), time(s), and specific location(s) of all alleged acts

performed in furtherance of the conspiracy, significantly prejudices Defendant’s ability to

defend against this matter. Defendant cannot identify potential witnesses to testify on his

behalf and cannot otherwise meaningfully contest or defend against the generalized

allegations pending against him. Defendant cannot formulate defense(s) to the instant

allegations without further specific information and cannot safely proceed to trial based on

the scarce information alleged. The lack of specificity in the Indictment also creates the

risk that Defendant may be subject to future prosecution for the same conduct.

       Accordingly, for the reasons set forth above and in Defendant’s Motion for Bill of

Particulars, Defendant requests, pursuant to Federal Rule of Criminal Procedure 7(f), that

this Court enter an Order directing the government to file a Bill of Particulars as to the

Indictment against Defendant, specifying, with particularity, the information identified in

Defendant’s motion.

                       CONCLUSION AND REQUESTED RELIEF

       In the instant case, the Government has filed an Indictment against Defendant

alleging the existence of a conspiracy. The Indictment simply contains vague and general

allegations and fails to provide Defendant with sufficient and fair notice of the charge

pending against him. The provision of more specific information (as requested) is are

essential to enable Defendant to be adequately apprised of the nature and scope of the

accusations against him, to have an opportunity to adequately prepare his defense, to

                                              9
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.40 Filed 05/07/21 Page 16 of 17




enable Defendant to effectively address evidentiary issues, to avoid prejudicial surprise at

trial, to clarify the issues herein and avoid any delay at trial, and to enable the Defendant

to be protected against a second prosecution for the same offense as guaranteed by the

Fifth Amendment of the Constitution.

         Refusal to grant the requested relief would seriously impact Defendant’s ability to

defend himself against the serious charge pending against him and would amount to a

violation of his right to a fair trial and his right to due process. Accordingly, Defendant

requests that this Court enter an order directing the Government to file a Bill of Particulars

specifying, with particularity, the information requested herein within such time as the Court

deems just.

                                                  /s/ Camilla Barkovic
                                                  CAMILLA BARKOVIC (P-78254)
                                                  Attorney for Defendant
                                                  25805 Harper Avenue
                                                  St. Clair Shores, Michigan 48081
                                                  CamillaBarkovic@gmail.com
                                                  586/773-2120
Dated:         May 7, 2021




                                             10
Case 2:21-cr-20264-DPH-KGA ECF No. 14, PageID.41 Filed 05/07/21 Page 17 of 17




                                CERTIFICATE OF SERVICE

         I hereby certify that on May 7, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the ECF system, which will send notification of such filing

to the following individual(s): AUSA Timothy McDonald and AUSA Mark Bilkovic.



                                                  /s/ Camilla Barkovic
                                                  CAMILLA BARKOVIC (P-78254)
                                                  Attorney for Defendant
                                                  25805 Harper Avenue
                                                  St. Clair Shores, Michigan 48081
                                                  CamillaBarkovic@gmail.com
                                                  586/773-2120
Dated:         May 7, 2021




                                             11
